Citation Nr: 0419658	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-11 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for C3 abnormality with 
chronic neck pain.

2.  Entitlement to service connection for chronic low back 
pain.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from August 1982 to May 
1986.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In this respect, the issue of  service 
connection for hypertension will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The competent medical evidence does not show that the 
claimed C3 abnormality with chronic neck pain is related to 
the veteran's active service. 

3.  The competent medical evidence does not show that the 
claimed chronic low back pain is related to the veteran's 
active service. 

4.  The competent medical evidence does not show that the 
veteran currently suffers from right ear hearing loss, which 
meets the requirements of 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The claimed C3 abnormality with chronic neck pain was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  

2.  The claimed chronic low back pain was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  

3.  The claimed right ear hearing loss was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for the above claims via the July 2002 
rating decision, and the April 2003 statement of the case.  
In addition, via January 2002, March 2002 and July 2003 RO 
letters, and the April 2003 statement of the case, the 
veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
In this respect, the RO made several attempts to obtain 
additional service medical records.  No records were received 
pursuant to the several attempts.  The Board notes that the 
veteran identified that relevant records may be available 
from the Dillard University Student Health Center and the 
Lakeland Medical Center.  However, these health care 
providers responded to the RO's requests for copies of the 
noted records that such records were no longer available.  
Furthermore, the veteran identified that he had been treated 
at the Montgomery VA Medical Center (VAMC).  However, 
following the RO's request for these records, the VAMC 
responded that no records were available for this veteran.  
Lastly, in a January 2002 RO letter, the RO attempted to 
obtain treatment records relevant to the claimed neck and 
back disorders from Dr. Paul Shirley.  However, the VA has 
not received a response from Dr. Shirley with respect to the 
request for records.  In a March 2002 letter, the veteran was 
informed of the RO's efforts to obtain records regarding 
treatment for the disabilities at issue.  He was also 
informed that the ultimate responsibility for the submission 
of the evidence rest with the claimant.  Therefore, as no 
additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, in a recent decision the United States Court of 
Appeals for Veterans Claims (Court) revisited the notice 
requirements imposed upon VA by the VCAA.  See Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 370 
(June 24, 2004).  The Court addressed both the timing and 
content of these notice requirements.  Id. at *17-23.  The 
Court held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Id. at *22.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Upon 
review of the claims folder, the Board notes that the veteran 
was supplied with a letter in essence explaining the new VA 
requirements under VCAA in January 2002, prior to the July 
2002 initial rating decision.

Although the VCAA notice letter that was provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
issues addressed in this decision.  By various informational 
letters, the rating decision and the statement of the case, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be granted on a 
presumptive basis for certain chronic diseases, if manifested 
to a compensable degree within a one year period of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Additionally, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c) (2003).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A disease 
may be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service. Id.

I.  Neck and Low Back Disorders.

In this case, the available service medical records include 
the veteran's entrance and discharge examination reports, 
which are completely silent as to any neck or back 
complaints, treatment or diagnoses.

In addition, the evidence includes a July 1986 VA which notes 
the veteran complained of low back pain.  However, an x-ray 
examination revealed the veteran's lumbar spine was within 
normal limits.

Records from the Pendleton Memorial Methodist Hospital dated 
from 1991 to 1993 indicate the veteran was seen in February 
1993 after falling and striking his head while playing 
basketball.  He was diagnosed with laceration to the right 
eyebrow, right hip contusion, and old right navicular 
fracture with non-union.

March 2000 medical records from the Memorial Hospital in 
Jacksonville indicate the veteran was seen after a motor 
vehicle accident, and at this time he was found to have a 
sprained joint in the thoracic spine.

Records from the Orthopedic Rehab Specialty Clinic dated from 
March 2000 to July 2000 include March 2000 notations 
indicating that the veteran had been in a motor vehicle 
accident and that he was complaining of neck, upper back, mid 
back and low back pain.  He was diagnosed with cervical 
thoracic and lumbar sprain/strain.  The records also include 
July 2000 notations indicating that, after subsequent follow 
up visits/examinations, the veteran was diagnosed with 
cervical myofascial syndrome, cervical stenosis, thoracic 
myofascial syndrome, and lumbar myofascial syndrome.

The veteran underwent magnetic resonance imaging (MRI) in 
June 2000.  The records from the MRI Center of Jacksonville 
indicate that an MRI of the veteran's cervical spine showed 
that congenital cervical spine stenosis was estimated in the 
cervical spine.  No disc pathology was found, but there was 
some sort of unusual configuration of the dorsal spinous 
process and lamina of C3.

Lastly, August 2000 records from the Arlington Imaging Center 
and August 2000 records from the US Diagnostic Imaging 
Network include a bone scan report showing complaints of 
cervical spine pain following a motor vehicle accident.  The 
veteran's diagnosis was slight increased activity at the C2-3 
level, which was deemed to be a non-specific finding 
requiring additional correlation.  However, a computed 
tomography (CT) Scan of the cervical spine was negative, the 
examination being within normal limits.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for C3 abnormality with chronic 
neck pain and chronic low back pain.  It is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, in this case, as noted above, the evidence does not 
include evidence that the veteran currently suffers from a 
neck disorder or a low back disorder which are related to his 
active service.  As a matter of fact, there is ample evidence 
that the veteran sustained neck and back injuries in 2000 
following a motor vehicle accident, and that in 1993 he fell 
and stroke his head while playing basketball. 

Furthermore, the Board acknowledges that the June 2000 
records from the MRI Center of Jacksonville indicate that an 
MRI of the veteran's cervical spine showed that congenital 
cervical spine stenosis was estimated in the cervical spine.  
In this respect, as noted above, congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes.  
38 C.F.R. § 3.303(c) (2003).  However, service connection may 
be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service. Id.  In this case, the Board finds that the evidence 
is completely negative for any evidence that the noted 
congenital cervical spine stenosis was aggravated in service, 
or that it is a defect which was subject to superimposed 
disease or injury during service.  In fact, at the time of a 
separation examination in May 1986, physical evaluation of 
the spine was normal.  to have been so incurred As such, 
service connection cannot be established under this 
provision.

Also, the Board acknowledges the veteran's own statements 
contending he suffers from neck and low back disorders which 
are related to his active service.  However, lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In this case, while the veteran himself 
believes he suffers from a neck and low back disorders, the 
medical evidence of record does not confirm this belief, and 
there is no evidence that he has the required medical 
knowledge to support his own conclusions.  In the absence of 
medical evidence supporting the claimed disorder, the benefit 
sought cannot be granted.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995). 

Inasmuch as the preponderance of the evidence is against the 
veteran's claims, the claims of service connection for C3 
abnormality with chronic neck pain and chronic low back pain 
are denied.  The application of the reasonable doubt doctrine 
is, therefore, not warranted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Right Ear Hearing Loss.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 did not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
did not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In this case, the May 1986 discharge examination shows that 
the veteran's pure tone thresholds, in decibels, for the left 
ear were 20, 0, 0, 0, 0, and for the right ear were 15, 0, 5, 
5, 0, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The veteran has not identified or submitted 
additional medical evidence which may support his claim of 
service connection for a right ear hearing loss.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for a right ear hearing loss.  It 
is the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, in this case, as noted above, 
the evidence simply does not show that as of the veteran's 
discharge examination in May 1986 the veteran's right ear 
hearing ability/disability met the requirements of 38 C.F.R. 
§ 3.385.  No additional evidence has been identified or 
submitted by the veteran.  As such, the veteran's claim must 
be denied.

The Board acknowledges the veteran's own statements 
contending he suffers from the claimed hearing loss.  
However, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, 
while the veteran himself believes he suffers from right ear 
hearing loss, the medical evidence of record does not confirm 
this belief, and there is no evidence that he has the 
required medical knowledge to support his own conclusions.  
In the absence of medical evidence supporting the claimed 
disorder, the benefit sought cannot be granted.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the claim of service connection for right 
ear hearing loss is denied.  The application of the 
reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for C3 abnormality with chronic neck pain 
is denied.

Service connection for chronic low back pain is denied.

Service connection for right ear hearing loss is denied.


REMAND

As noted above, pursuant to the VCAA, VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to service 
connection for hypertension.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  

In this respect, the Board notes that the record includes a 
May 2003 VA form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
indicating the veteran was treated by Dr. Ulysses Caraballo 
for hypertension.  However, the RO was unable to obtain any 
relevant records from this health care provider as the 
veteran failed to include the appropriate address.  Given the 
above described VA duty to assist, the RO should once again 
attempt to obtain the identified treatment records.

Furthermore, the veteran has not been given the benefit of a 
VA examination specifically discussing the etiology of the 
claimed hypertension as related to his active service.  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to ascertain the etiology of the claimed 
disorder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed hypertension.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file, 
including for Dr. Ulysses Caraballo.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that adjudication of the claim for 
hypertension will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  Following the development described 
above, and only if the RO finds that 
there is evidence of in-service or post-
service symptoms/ treatment for 
hypertension, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed hypertension.  If no such 
disorder is found by the examiner, the 
examiner should so indicate.  The RO must 
make the claims file available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted.  The 
examiner should review all of the 
veteran's medical records and history, 
including the service and post-service 
medical records.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed 
hypertension became manifest during 
active service or to a compensable degree 
within a one year period of his discharge 
from active service, or is otherwise 
related to his active service.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed hypertension became manifest more 
than one year after the veteran's 
discharge from service, and/or is related 
to any post-service event(s), injuries or 
diseases, including any post-service 
behaviors/habits.  If the etiology of the 
claimed hypertension is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, these facts should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for hypertension.  If the 
determination remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



